Citation Nr: 0916961	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO. 00-23 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Propriety of the reduction in disability for service-
connected hypertension from 60 to 10 percent.

2. Propriety of the severance of entitlement to a total 
disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Barbara Burns Harris, Esquire, 
PLLC


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia. 

The Veteran appeared and testified before the undersigned 
Veterans Law Judge in April 2009. A transcript is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In an April 2009 statement, the Veteran's representative 
appears to raise the issues of secondary service connection 
for an anxiety reaction, secondary service connection for 
erectile dysfunction, an earlier effective date for the grant 
of a 60 percent disability rating for hypertension and an 
earlier effective date for the grant of TDIU. These matters 
are hereby REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The record indicates that the Veteran is in receipt of Social 
Security Administration (SSA) disability benefits. The record 
does not reflect that the complete SSA records have been 
associated with the Veteran's claims file. The Board finds 
that a remand is necessary to obtain to obtain such records 
and associate them with the Veteran's claims file. VA has a 
duty to obtain SSA records when they may be relevant. See 
Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 
11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992). The AMC/RO should contact the SSA 
and obtain and associate with the claims file copies of the 
Veteran's records regarding SSA benefits, including the 
complete medical records upon which any decision was based. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2008).

In a December 2008 statement, the Veteran's representative 
requests a new VA examination to determine the current level 
of severity of the Veteran's service-connected hypertension. 
The representative states that the Veteran requested that his 
prior examination be rescheduled because he received notice 
too late to make arrangements to attend the examination. 
However, the record clearly reflects that in January 2006, 
the Veteran submitted a statement to VA in which he refused 
to report for another VA examination and requested that VA 
rate his disability on the evidence of record.

In the instant case, the salient issue in determining if a 
reduction in disability rating is proper is whether or not 
the Veteran's disability has actually improved and that such 
improvement reflects improvement in ability to function under 
ordinary conditions of life and work. Brown v. Brown, 5 Vet. 
App. 413 (1993). The record reflects that the Veteran's 
disability has been reduced based on the blood pressure 
readings of only one June 2005 VA examination and that there 
are multiple contemporaneous private medical opinions showing 
significantly divergent blood pressure readings. Thus, the 
Board finds that a new VA examination is required to address 
the current severity of the Veteran's hypertension and to 
reconcile, if possible, the differences between the blood 
pressure readings at the June 2005 VA examination and the 
contemporaneous private medical records showing significantly 
worse hypertension. The Board stresses to the Veteran that 
"[t]he duty to assist is not always a one-way street. If a 
[claimant] wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the punitive evidence [,]" 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The AMC/RO should contact the SSA and 
obtain and associate with the claims file 
copies of the Veteran's complete records 
regarding SSA benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based. The non-
existence or unavailability of such 
records must be verified by SSA. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2. Schedule the Veteran for an 
appropriate VA examination. The purpose 
of the examination is to determine the 
current severity of the Veteran's 
service-connected hypertension. The 
following considerations will govern the 
examination:

a. The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner. In addition to the 
specific directive of addressing the 
evidence of record as noted below, 
the examiner must acknowledge 
receipt and review of the claims 
folder, the medical records obtained 
and a copy of this remand.

b. All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

c. In all conclusions, the examiner 
must identify and explain the 
medical basis or bases for the 
conclusion, with identification of 
the evidence of record relied upon 
in reaching the conclusion. In 
particular, the examiner must 
respond to the following: 

1) Provide at least three blood 
pressure readings in order to 
enable VA to determine the 
current severity of the 
Veteran's service-connected 
hypertension. 

2) Address the discrepancy 
between the blood pressure 
readings from the June 2005 VA 
examination and the blood 
pressure readings from private 
medical providers from 2004 to 
2009. 

d. In responding to these inquiries, 
the examiner must provide a 
comprehensive statement of the 
medical bases of such an opinion. If 
the examiner cannot provide an 
opinion without resorting to mere 
speculation, he or she must state so 
and must explain why it is not 
possible to provide an opinion 
without resorting to mere 
speculation.

3. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the AMC/RO should 
review the record and readjudicate the 
claims. If the benefits sought remain 
denied, the Veteran should be issued an 
appropriate Supplemental Statement of the 
Case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate 
review, if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



